Case 14-06770        Doc 27     Filed 10/11/18     Entered 10/11/18 10:04:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06770
         Lashawn D Shaw

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/27/2014.

         2) The plan was confirmed on 05/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/18/2017.

         5) The case was dismissed on 02/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,183.27.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-06770       Doc 27         Filed 10/11/18    Entered 10/11/18 10:04:55                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $12,067.12
        Less amount refunded to debtor                              $52.72

 NET RECEIPTS:                                                                                     $12,014.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,953.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $526.74
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,479.74

 Attorney fees paid and disclosed by debtor:                    $47.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,679.21       3,140.49         3,140.49        261.73        0.00
 COMENITY BANK                     Unsecured         452.00        452.55           452.55          32.18       0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured         249.00        249.50           249.50          15.11       0.00
 ILLINOIS TOLLWAY                  Unsecured     29,935.00     70,605.31        70,605.31       6,034.22        0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         920.00        920.92           920.92          65.47       0.00
 NICOR GAS                         Unsecured         650.00      1,413.98         1,413.98        112.91        0.00
 RJM ACQUISITIONS LLC              Unsecured            NA         251.04           251.04          15.21       0.00
 RONS AUTO SALES                   Secured           836.73        836.73           836.73        836.73      20.23
 ALLIANCEONE INC                   Unsecured         566.00           NA               NA            0.00       0.00
 ALLIANCEONE INC                   Unsecured         306.00           NA               NA            0.00       0.00
 ALLIANCEONE INC                   Unsecured         247.00           NA               NA            0.00       0.00
 ALLIED INTERSTATE LLC             Unsecured          91.00           NA               NA            0.00       0.00
 ARNOLD SCOTT HARRIS PC            Unsecured         527.00           NA               NA            0.00       0.00
 CITY OF MAYWOOD                   Unsecured         600.00           NA               NA            0.00       0.00
 CMRE FINANCE                      Unsecured         424.00           NA               NA            0.00       0.00
 CMRE FINANCIAL SVCS               Unsecured         424.00           NA               NA            0.00       0.00
 CREDIT MANAGEMENT LP              Unsecured      1,335.00            NA               NA            0.00       0.00
 ER SOLUTION                       Unsecured         161.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY CO              Unsecured         383.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured      7,505.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured      3,257.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured      3,044.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured      1,344.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured         496.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured         425.00           NA               NA            0.00       0.00
 ASSET ACCEPT                      Unsecured         924.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-06770       Doc 27        Filed 10/11/18    Entered 10/11/18 10:04:55             Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal      Int.
 Name                                Class    Scheduled      Asserted      Allowed        Paid         Paid
 ATG CREDIT                       Unsecured          56.00           NA           NA            0.00       0.00
 CBUSA INC                        Unsecured      2,191.00            NA           NA            0.00       0.00
 GREAT AMERICA INSURANCE          Unsecured      2,104.87            NA           NA            0.00       0.00
 HARRIS & HARRIS                  Unsecured         250.00           NA           NA            0.00       0.00
 HARRIS & HARRIS                  Unsecured         250.00           NA           NA            0.00       0.00
 M3 FINANCIAL SERVICES            Unsecured          19.00           NA           NA            0.00       0.00
 MCSI INC                         Unsecured         150.00           NA           NA            0.00       0.00
 MCSI INC                         Unsecured         150.00           NA           NA            0.00       0.00
 MEDITCREDIT                      Unsecured         451.00           NA           NA            0.00       0.00
 MERCHANTS CREDIT GUIDE           Unsecured         783.00           NA           NA            0.00       0.00
 NATIONAL CREDIT SOLUTI           Unsecured         171.00           NA           NA            0.00       0.00
 NATIONAL RECOVERY AGEN           Unsecured         105.00           NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured      1,790.00            NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured      1,717.00            NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured      1,429.00            NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured      1,145.00            NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured      1,143.00            NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured         211.00           NA           NA            0.00       0.00
 NCO FINANCIAL SYSTEMS            Unsecured      2,000.00            NA           NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured      3,223.00            NA           NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured      2,719.00            NA           NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured      1,072.00            NA           NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured         929.00           NA           NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured      1,645.00            NA           NA            0.00       0.00
 UN COLL TOL                      Unsecured         162.00           NA           NA            0.00       0.00
 UNIQUE NATIONAL COLLEC           Unsecured          39.00           NA           NA            0.00       0.00
 PROFESSIONAL PLACEMENT           Unsecured         932.00           NA           NA            0.00       0.00
 STELLAR REVOERY INC              Unsecured         234.00           NA           NA            0.00       0.00
 RMI/MCSI                         Unsecured         150.00           NA           NA            0.00       0.00
 SANTANDER                        Unsecured      9,801.00            NA           NA            0.00       0.00
 SPRINT CORP                      Unsecured      1,000.00       1,068.64     1,068.64          91.33       0.00
 US BANK                          Unsecured            NA         648.90       648.90          49.54       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-06770        Doc 27      Filed 10/11/18     Entered 10/11/18 10:04:55              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $836.73            $836.73             $20.23
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $836.73            $836.73             $20.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $78,751.33          $6,677.70              $0.00


 Disbursements:

         Expenses of Administration                             $4,479.74
         Disbursements to Creditors                             $7,534.66

 TOTAL DISBURSEMENTS :                                                                      $12,014.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
